I concur with Mr. Justice KELLY, speaking for the court, in denying the petition for rehearing. The precise question is: Can the court, in the light of the record, say that the prima facie case of agency has been overcome as a matter of law? The "family purpose doctrine" has no application since it appears from the undisputed testimony that the adult son, who was the driver of the car, was living separate and apart from his father's family and, at the time of the accident, no guests of such family were being transported. No relation of employer and employee existed in the instant case. Of course, agency could not be predicated upon the mere fact that the driver was the son of the owner and that he had the express or implied consent of the owner to use the car. Liability of the owner is established by showing that, at the time of the accident, the car was being driven in furtherance of the owner's business. In the light of the *Page 488 
undisputed testimony no reasonable inference can be drawn that it was so driven. In fact, the evidence established beyond dispute that the car was being used by the son for his own use and enjoyment. The conclusion reached is not in conflict with prior decisions of this court when the facts are carefully considered.
The writer, during oral argument, stated that Judson v. BeeHive Auto Service Co., 136 Or. 1 (294 P. 588, 297 P. 1050, 74 A.L.R. 944), was based upon facts wholly dissimilar to those in the case at bar, and he still adheres to such opinion. However, the legal principles announced in the Judson case are controlling here. *Page 489